SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

712
TP 12-00139
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, AND LINDLEY, JJ.


IN THE MATTER OF SURF CITY ENTERPRISES OF
SYRACUSE, INC., PETITIONER,

                    V                             MEMORANDUM AND ORDER

NEW YORK STATE LIQUOR AUTHORITY, RESPONDENT.


SCICCHITANO & PINSKY, PLLC, SYRACUSE (BRADLEY M. PINSKY OF COUNSEL),
FOR PETITIONER.

MARK D. FRERING, NEW YORK STATE LIQUOR AUTHORITY, ALBANY, FOR
RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Onondaga County [Brian F.
DeJoseph, J.], entered January 11, 2012) to review a determination of
respondent. The determination imposed a civil penalty against
petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination that it violated Alcoholic Beverage
Control Law § 65 (1) (selling alcohol to minors), 9 NYCRR 48.2
(conduct of licensed premises) and 9 NYCRR 48.3 (conformance with
local and other regulations). Contrary to the contention of
petitioner, we conclude that the determination that it violated
Alcoholic Beverage Control Law § 65 (1) and 9 NYCRR 48.2 is supported
by substantial evidence (see generally Matter of Shorts Bar of
Rochester Inc. v New York State Liq. Auth., 17 AD3d 1101, 1102).
Several law enforcement officers who participated in the raid of
petitioner’s establishment testified at the hearing that they observed
numerous underage patrons consuming alcohol, and the record includes
several supporting depositions of underage patrons who admitted
consuming alcohol on the premises (see Matter of JMH, Inc. v New York
State Liq. Auth., 61 AD3d 1260, 1262). We do not address petitioner’s
contention that the admissions were obtained in violation of the
patrons’ constitutional rights inasmuch as petitioner lacks standing
to raise that contention (cf. People v Wesley, 73 NY2d 351, 355; see
generally Warth v Seldin, 422 US 490, 498-500; Tileston v Ullman, 318
US 44, 46).
                                 -2-                          712
                                                        TP 12-00139

     We further conclude that the determination that petitioner
violated 9 NYCRR 48.3 by employing unlicensed security guards in
violation of state regulations is supported by substantial evidence
(see generally Shorts Bar of Rochester, 17 AD3d at 1102).
Petitioner’s contention with respect to that charge concerns the
resolution of conflicting testimony, and it is well established that
the findings of an Administrative Law Judge that turn on the
credibility of witnesses are entitled to great weight (see Matter of
Grossberg v Christian, 245 AD2d 118; see also Matter of Café La China
Corp. v New York State Liq. Auth., 43 AD3d 280, 281). We see no basis
to disturb those findings.




Entered:   June 8, 2012                        Frances E. Cafarell
                                               Clerk of the Court